Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 1 of 7 PageID #: 3636




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  VICTOR KEEYLEN,                                          )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )        No. 1:18-cv-02395-JPH-DLP
                                                           )
  JERRY GILLEY,                                            )
  CAROLYN MYERS,                                           )
  SAMANTHA ALBERSON,                                       )
  DALE PLUMBER,                                            )
                                                           )
                                 Defendants.               )


  ORDER GRANTING STATE DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

          Plaintiff Victor Keeylen, a state prisoner, alleges that from March 2017 through late 2018,

  he was denied effective treatment for a MRSA 1 infection and other skin conditions which caused

  unnecessary suffering. His claims are brought pursuant to 42 U.S.C. § 1983. Medical provider

  defendants were recently dismissed, dkts. 376 and 377, and the remaining claims are against

  custody staff: Samantha Alberson, Jerry Gilley, Carolyn Myers, and Dale Plumber (the "State

  Defendants"). Mr. Keeylen alleges that (1) Ms. Alberson failed to properly quarantine other

  inmates with MRSA, which led to Mr. Keeylen contracting MRSA, and failed to immediately seek

  medical care for Mr. Keeylen; (2) Captain Gilley refused to respond to Mr. Keeylen's requests for

  medical care, and instructed other correctional officers to stop seeking medical assistance for Mr.

  Keeylen; (3) Officer Myers refused to provide Mr. Keeylen with decontaminated items from the

  laundry, which left Mr. Keeylen with soiled bedding and clothing for months; and (4) Mr. Plumber

  and Officer Meyers failed to comply with a dermatologist's orders issued May 3, 2018, to wash


  1 MRSA is an acronym for Methicillin-resistant Staphylococcus aureus, a type of bacteria that is resistant
  to several antibiotics.
                                                      1
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 2 of 7 PageID #: 3637




  Mr. Keeylen's clothing separately with hypoallergenic detergent due to possible chronic contact

  dermatitis. Dkt. 276 at pgs. 2-3.

         The State Defendants seek summary judgment, arguing that Mr. Keeylen has not

  designated evidence demonstrating that any of the State Defendants were deliberately indifferent

  to his serious medical needs. In response, Mr. Keeylen filed five documents. Dkt. 370 (response

  brief); dkt. 371 (declaration); dkt. 372 (submission of exhibits); dkt. 374 (declaration); and dkt.

  375 (submission of list of exhibits). The State Defendants did not reply. For the reasons explained

  below, the State Defendants' motion for summary judgment, dkt. [348], is granted.

                                          I.
                              SUMMARY JUDGMENT STANDARD

         A motion for summary judgment asks the Court to find that the movant is entitled to

  judgment as a matter of law because there is no genuine dispute as to any material fact. See Fed.

  R. Civ. P. 56(a). "Though the movant bears the burden of showing that summary judgment is

  appropriate, the non-moving party 'may not rest upon mere allegations in the pleadings or upon

  conclusory statements in affidavits; it must go beyond the pleadings and support its contentions

  with proper documentary evidence.'" Beardsall v. CVS Pharmacy, Inc., 953 F.3d 969, 972 (7th

  Cir. 2020) (quoting Warsco v. Preferred Tech. Grp., 258 F.3d 557, 563 (7th Cir. 2001)); see also

  Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). "[S]ummary judgment requires a non-

  moving party to respond to the moving party's properly-supported motion by identifying specific,

  admissible evidence showing that there is a genuine dispute of material fact for trial." Grant v.

  Trustees of Indiana Univ., 870 F.3d 562, 568 (7th Cir. 2017). "Such a dispute exists when there is

  sufficient evidence favoring the non-moving party to permit a trier of fact to make a finding in the

  non-moving party's favor as to any issue for which it bears the burden of proof." Id. (citing Packer

  v. Tr. of Indiana Univ. Sch. of Med., 800 F.3d 843, 847 (7th Cir. 2015)).


                                                   2
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 3 of 7 PageID #: 3638




         A party must support any asserted disputed or undisputed fact by citing to specific portions

  of the record, including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). The

  Court need only consider the cited materials and need not "scour the record" for evidence that is

  potentially relevant to the summary judgment motion. Grant, 870 F.3d at 573−74. (quotation

  marks omitted); see also Fed. R. Civ. P. 56(c)(3). "Indeed, we have repeatedly held that it is not

  the responsibility of the district court to dig through the record to find evidentiary support for a

  party's summary judgment arguments." MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins.

  Co., -- F.3d --, No. 20-1268, 2021 WL 1538233, at *5 (7th Cir. Apr. 20, 2021).

                                                  II.
                                                FACTS

         The limited facts provided by the State Defendants are as follows: Mr. Keeylen was

  transferred to the Pendleton Correctional Facility around December 30, 2016, and he was enrolled

  in the facility's chronic care clinic. Dkt. 341-3, pp 1, 10, 11. 2 In March of 2017, Mr. Keeylen

  began suffering from a medical condition. Dkt. 75 at p. 3. 3 Prior to March 31, 2017, the Indiana

  Department of Correction ("IDOC") contracted Corizon to provide medical care to offenders in

  IDOC. Dkt. 341-1, ¶3. On April 1, 2017, Wexford of Indiana, LLC took over the contract and

  began providing care to offenders within IDOC. Id. Dr. Talbot's affidavit describes the frequency




  2 State Defendants cite to Mr. Keeylen's amended complaint, docket number 75 at pages 6 and 10
  for the proposition that the State Defendants are not medical care providers and that they were
  laypersons and employees of the Department of Correction. The record cited is not "evidence" of
  these proposed facts. First, even though Mr. Keeylen signed his amended complaint under penalty
  of perjury, he does not have first-hand knowledge to qualify him to testify as to these facts. Second,
  Mr. Plumber is not mentioned on the referenced pages.
  3 The State Defendants' Statement of Material Facts Not in Dispute relays that Samantha Alberson

  ran Pendleton Correctional Facility's PLUS program and that she failed to quarantine members of
  the PLUS program. The page cited, dkt 75 at p. 5, does not support these facts.

                                                    3
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 4 of 7 PageID #: 3639




  of Mr. Keeylen's medical visits and treatments, which began in March of 2017 and continued until

  January of 2019. Id. at ¶¶ 9-60.

            The only fact listed in the facts section of Mr. Keeylen's response is: "Plaintiff's claims

  against all defendants were filed by the Plaintiff and allowed to proceed as Eighth Amendment

  claims." Dkt. 370 at p.1. Local Rule 56-1 provides that "[t]he response must include a section

  labeled 'Statement of Material Facts in Dispute' that identifies the potentially determinative facts

  and factual disputes that the party contends demonstrate a dispute of fact precluding summary

  judgment." L.R. 56-1(b); dkt 347 (Notice to Pro Se Litigant). This Court is entitled to enforce its

  local rules, even against pro se litigants. Maddox v. State Auto Prop. & Cas. Ins. Co., 638 F. App'x

  533, 534 (7th Cir. 2016). The Court declines to review the argument section of Mr. Keeylen's brief

  and his other related submissions to search for evidence that could support his claims.

                                                 III.
                                             DISCUSSION

            The State Defendants argue that they are entitled to summary judgment because Mr.

  Keeylen cannot show that they were deliberately indifferent to his medical needs and because they

  are entitled to rely on medical staff to provide appropriate medical treatment to Mr. Keeylen. Dkt.

  349 at p. 6-7. In response, Mr. Keeylen must set forth evidence upon which a trier of fact could

  conclude that his Eighth Amendment rights were violated. "Of course, a lack of evidence rarely

  favors the plaintiff, who cannot stave off summary judgment with speculation . . . ." Kotaska v.

  Fed. Express Corp., 966 F.3d 624, 630 (7th Cir. 2020); Owens v. Evans, 878 F.3d 559, 565 (7th

  Cir. 2017) (summary judgment was appropriate where plaintiff lacked evidence to support his

  claim).

            Mr. Keeylen asserts an Eighth Amendment deliberate indifference claim against the

  defendants. At all times relevant to his claims, he was a convicted offender. Accordingly, his

                                                    4
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 5 of 7 PageID #: 3640




  medical treatment and conditions of confinement are evaluated under standards established by the

  Eighth Amendment's proscription against the imposition of cruel and unusual punishment. See

  Helling v. McKinney, 509 U.S. 25, 31 (1993) ("It is undisputed that the treatment a prisoner

  receives in prison and the conditions under which he is confined are subject to scrutiny under the

  Eighth Amendment.").

         Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

  conditions of confinement, meaning they must take reasonable measures to guarantee the safety of

  the inmates and ensure that they receive adequate food, clothing, shelter, and medical care. Farmer

  v. Brennan, 511 U.S. 825, 834 (1994). "To determine if the Eighth Amendment has been violated

  in the prison medical context, [courts] perform a two-step analysis, first examining whether a

  plaintiff suffered from an objectively serious medical condition, and then determining whether the

  individual defendant was deliberately indifferent to that condition." Petties v. Carter, 836 F.3d

  722, 727–28 (7th Cir. 2016) (en banc).

         "[C]onduct is deliberately indifferent when the official has acted in an intentional or

  criminally reckless manner, i.e., the defendant must have known that the plaintiff was at serious

  risk of being harmed [and] decided not to do anything to prevent that harm from occurring even

  though he could have easily done so." Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005)

  (internal quotations omitted).

         The State Defendants are entitled to judgment as a matter of law because Mr. Keeylen has

  failed to meet his burden of presenting admissible evidence upon which a jury could conclude that

  any of the State defendants were deliberately indifferent to his skin conditions. He has not

  presented any evidence that he suffers from an objectively serious medical condition, or that any

  of the individual defendants were deliberately indifferent to that condition. See Petties, 836 F.3d



                                                  5
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 6 of 7 PageID #: 3641




  at 727–28. The State Defendants' submission is sparse, but the moving party has no obligation to

  bring evidence in the form of affidavits or other information to demonstrate the absence of a

  genuine issue of material fact. Celotex Corp v. Catrett, 477 U.S. 317 (1986). In fact, "there exist[s]

  'no express or implied requirement in Rule 56 that the moving party support its motion with

  affidavits or other similar materials negating the opponents claim.'" Id. at 323 (emphasis in

  original) (as cited in Spierer v. Rossman, 798 F.3d 502, 507-508 (7th Cir. 2015)).

         Mr. Keeylen "did not comply with the summary judgment rules, of which he had sufficient

  notice, that required him to cite his evidence." McCaa v. Hamilton, 959 F.3d 842, 846 (7th Cir.

  2020). In the absence of evidence to support his Eighth Amendment claims of deliberately

  indifference, the State Defendants are entitled to judgment as a matter of law. Given this outcome,

  the State Defendants' qualify immunity defense need not be considered. See dkt. 349 at 14-16.

                                                IV.
                                            CONCLUSION

         There is no evidence that the defendants have violated Mr. Keeylen's constitutional rights.

  Accordingly, the motion for summary judgment, dkt. [348], is GRANTED. Final judgment in

  accordance with this Order shall now issue.

  SO ORDERED.

  Date: 5/4/2021




                                                    6
Case 1:18-cv-02395-JPH-DLP Document 384 Filed 05/04/21 Page 7 of 7 PageID #: 3642




  Distribution:

  VICTOR KEEYLEN
  950970
  PUTNAMVILLE - CF
  PUTNAMVILLE CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Jeb Adam Crandall
  BLEEKE DILLON CRANDALL ATTORNEYS
  jeb@bleekedilloncrandall.com

  Christopher Andrew Farrington
  BLEEKE DILLON CRANDALL ATTORNEYS
  drew@bleekedilloncrandall.com

  Zachary Robert Griffin
  INDIANA ATTORNEY GENERAL
  zachary.griffin@atg.in.gov

  James D. Masur, II
  ROBERT W. YORK & ASSOCIATES
  jdmasur@york-law.com

  Samantha May Sumcad
  INDIANA ATTORNEY GENERAL
  samantha.sumcad@atg.in.gov

  Jarod Zimmerman
  KATZ KORIN CUNNINGHAM, P.C.
  jzimmerman@kkclegal.com




                                           7
